IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                         : NO. 855
                                               :
APPOINTMENT TO JUDICIAL                        : SUPREME COURT RULES DOCKET
CONDUCT BOARD                                  :
                                               :




                                            ORDER


PER CURIAM


         AND NOW, this 30th day of October, 2020, Andrew Masich, Ph.D.,* Allegheny

County, is hereby appointed as a member of the Judicial Conduct Board for a term of

four years, commencing November 7, 2020.



         Chief Justice Saylor did not participate in this matter.



*Non-lawyer elector